Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-13-00152-CV

                       IN THE INTEREST OF A.A., E.A., T.A., A.A., and L.A.

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-01881
                     Honorable Charles E. Montemayor, Associate Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 11, 2013

AFFIRMED

           This is an accelerated appeal from an order terminating appellants’ parental rights.

Appellant Mother A.S. and Appellant Father T.A. filed notices of appeal from the trial court’s

order terminating their parental rights. 1 Both Appellant Mother A.S.’s court-appointed appellate

attorney and Appellant Father T.A.’s court-appointed appellate attorney have filed briefs

containing a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. Both counsels have concluded that this appeal is frivolous and without

merit. Both briefs meet the requirements of Anders v. California, 386 U.S. 738 (1967). See In re

R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.CSan Antonio 2003, order)



1
 To protect the identity of the minor children, we refer to the children’s parents by their initials. See TEX. FAM. CODE
ANN. § 109.002(d) (West Supp. 2012); TEX. R. APP. P. 9.8(b)(2).
                                                                                       04-13-00152-CV


(applying Anders procedure in appeal from order terminating parental rights), disp. on merits, 2003
WL 22080522 (Tex. App.—San Antonio 2003, no pet.).

       Appellant Father T.A.’s counsel certified that a copy of appellant’s brief was delivered to

Appellant Father T.A. and that he was advised of his right to examine the record and to file a pro

se brief. Appellant Father T.A. did not file a pro se brief.

       Appellant Mother A.S.’s counsel certified that a copy of appellant’s brief was delivered to

Appellant Mother A.S. and that she was advised of her right to examine the record and to file a

pro se brief. Appellant Mother A.S. did file a pro se brief. After reviewing the record and the briefs,

we agree that the appeal is frivolous and without merit. Therefore, the order of the trial court is

affirmed, and counsels’ motions to withdraw are granted.



                                                       PER CURIAM




                                                 -2-